DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Final Action is responsive to Amendment filed on 01/26/2021.   Claims 1-20 are currently pending.  No claims have been cancelled.  No claims have been added.  Claims 1, 7, 9, 14, and 16 are currently pending.  Claims 1, 9, and 16 are independent claims. 

Objections – Withdrawn
The Claim Objection of claim 14 is withdrawn as necessitated by amendment.

Rejections – Withdrawn
The 35 USC §103 Rejection of claims 1, 3, 5, 7-11, 13, and 15-19 over Simon in view of Moon is withdrawn as necessitated by amendment.
The 35 USC §103 Rejection of claim 2 over Simon in view of Moon in further view of Quigley is withdrawn as necessitated by amendment.
The 35 USC §103 Rejection of claims 4, 12, and 14 over Simon in view of Moon in further view of Cohn is withdrawn as necessitated by amendment.
The 35 USC §103 Rejection of claims 6 and 20 over Simon in view of Moon in further view of Garton is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues that Simon and Moon do not teach “switch[ing] to a first mode associated with saving power and turn[ing] off one or more peripherals to the computing device” [Emphasis added by Applicant, see pages 6 and 7 of Remarks dated 01/26/2021].  
Applicant further argues on pages 7-8 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 was filed on the mailing date of the application on 03/07/2014. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “turn off one or more peripherals” in the second and third lines.  Examiner suggests reciting “turning  off one or more peripherals”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 2010/0308990 A1; hereafter “Simon”) in view of In-Yeol Moon (KR 100771941 B1; hereafter “Moon”…NOTE: The attached machine translation from KIPO will be sued for mapping purposes.  Paragraph numbers have been added for convenience – see attachment) in further view of Chowdhury (US 2013/0344875 A1; hereafter “Chowdhury”).

Regarding Claim 1, Simon teaches a system comprising: a gateway device located at a premises, (Simon [0035]: sensors 101 and controller 102 [gateway] are located on the same premises, such as, for example, in the same residence or in the same building) wherein the gateway device is configured to send, to a device located external to the premises, data associated with a premises management system located at the premises; (Simon [0035] [0042] [0046]: alarm 116 can be sent to monitoring system; Controller 202 includes communication module 217, Communication module 217 is configured to communicate with one or more remote systems, such as, for example, a monitoring system and/or a remote activation system) and
a computing device configured to: (Simon [0015]: takeover module) 
[switch to a first mode associated with saving power and turn off one or more peripherals to the computing device]; (Simon [0061] [0062]: Takeover module also includes battery monitoring module; battery monitoring module 284 can intermittently disconnect wired alarm hardware from power connection to check battery under load)
receive, [in the first mode] and via a wired connection with the premises management system, an indication of a premises event; (Simon [0015] [0029] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032]: When an insufficient battery is detected, the battery monitoring module can send a low battery indicator to the microprocessor)
switch, based on the indication of the premises event, [to a second mode, wherein the second mode is different than the first mode,] wherein the computing device is configured to communicate, [in the second mode,] with the gateway device; (Simon [0015] [0016] [0066]: the takeover module bridges the wired alarm sensors for monitoring by the wireless alarm controller; microprocessor is configured to receive wired sensor input from the wired alarm sensors over the external connections and convert the wired sensor input (including alarm conditions) into wireless sensor input data; [0071]) and send, [in the second mode] and via a wireless connection with the gateway device, data indicative of the premises event. (Simon [0016] [0019] [0030] [0066]: wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol; [0072])

Moon teaches switch to a first mode associated with saving power (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, page 7 paragraph 56: switching to a sleep mode)
receive, in the first mode and via a wired connection with the premises management system, an indication of a premises event; (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switch, based on the indication of the premises event, to a second mode, wherein the second mode is different than the first mode, wherein the computing device is configured to communicate, in the second mode, with the gateway device; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and
send, in the second mode and via a wireless connection with the gateway device, data indicative of the premises event. (Moon page 5 paragraphs 26-28; page 6 paragraphs 47: the radio frequency sensor terminal communicates via a wireless communication operation to the host device)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon for the benefit of wireless takeover of wired alarm system components as taught by Simon, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings. Additionally, Moon teaches that this solves the conventional problems wherein 
However, Simon in view of Moon may not explicitly teach every aspect of [computing device configured to:]… turn off one or more peripherals to the computing device.
Chowdhury teaches [computing device configured to:]… turn off one or more peripherals to the computing device; (Chowdhury [0063]: the response received by UPAN-energy gateway [computing device] may include, without limitation, one or more of the following: (i) a power shutdown or turn-OFF command for some or all objects in UPAN 202)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to turn off one or more peripherals to the computing device as taught by Chowdhury, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings (Chowdhury [0007]). In addition, references (Simon in view of Moon and Chowdhury) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, power management in security systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises a serial connection. (Simon [0065] Fig. 2C: serial connection) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Claim 5, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises a connection with a panel of the premises management system. (Simon [0003]: control panel; [0008]: known that in alarm systems, even those that use only passive sensors, some or all sensors communicate with a control panel via hardwired links; [0038]; Fig. 2A) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises at least one of a RS-232 connection or a RS-485 connection. (Moon page 10 paragraph 87: RS-232C communication) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Simon in view of Moon in further view of Chowdhury teaches wherein the computing device is further configured to switch, based on sending the data, to the first mode. (Moon page 7 paragraphs 54-56: the radio frequency sensor terminal switches to the sleep mode after time lapse from communication to host device)  [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Simon in view of Moon in further view of Chowdhury teaches wherein the computing device is further configured to: determine a power state of the premises management system; (Simon [0017] [0032]: detecting power; Moon page 7 paragraphs 54-55: determining power state; Chowdhury [0023] [0044] [0045]) and switch, based on determining the power state, to the first mode. (Moon page 3 paragraph 6; page 7 paragraphs 54-56: switching back to sleep mode; Chowdhury [0044] [0045]) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Claim 9, Simon teaches a method comprising: [switching, by a computing device, to a first mode associated with saving power and turn off one or more peripherals to the computing device;] (Simon [0061] [0062]: Takeover module also includes battery monitoring module; battery monitoring module 284 can intermittently disconnect wired alarm hardware from power connection to check battery under load)
 receiving, by the computing device [in the first mode] and via a wired connection with a premises management system, an indication of a premises event, wherein the premises management system is located at a premises; (Simon [0015] [0029] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032]: When an insufficient battery is detected, the battery monitoring module can send a low battery indicator to the microprocessor; [0035]: sensors 101 and controller 102 [gateway] are located on the same premises, such as, for example, in the same residence or in the same building)
switching, based on the indication of the premises event, [to a second mode, wherein the second mode is different than the first mode,] and wherein the computing device is configured to communicate, [in the second mode,] with at least one of a gateway device located at the premises or a device located external to the premises; (Simon [0015] [0016] [0066]: the takeover module bridges the wired alarm sensors for monitoring by the wireless alarm controller; microprocessor is configured to receive wired sensor input from the wired alarm sensors over the external connections and convert the wired sensor input (including alarm conditions) into wireless sensor input data; [0071]) and sending, [in the second mode] and via a wireless connection with at least one of the gateway device or the external device, data indicative of the premises event. (Simon [0016] [0019] [0030] [0066]: wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol; [0072])
 switching...to a second mode, wherein the second mode is different than the first mode, [and wherein the computing device is configured to communicate,] in the second mode, [with at least one of a gateway device located at the premises or a device located external to the premises; and sending,] in the second mode [and via a wireless connection with at least one of the gateway device or the external device, data indicative of the premises event].
Moon teaches switching, by a computing device, to a first mode associated with saving power  (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, page 7 paragraph 56: switching to a sleep mode)
receiving, by the computing device in the first mode and via a wired connection with a premises management system, an indication of a premises event, wherein the premises management system is located at a premises; (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switching, based on the indication of the premises event, to a second mode, wherein the second mode is different than the first mode, and wherein the computing device is configured to communicate, in the second mode, with at least one of a gateway device located at the premises or a device located external to the premises; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and
sending, in the second mode and via a wireless connection with at least one of the gateway device or the external device, data indicative of the premises event. (Moon page 5 paragraphs 26-28; page 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon for the benefit of wireless takeover of wired alarm system components as taught by Simon, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings. Additionally, Moon teaches that this solves the conventional problems wherein it provides the radio frequency sensor terminal in which the wireless access of the external device is free while operating with minimal power consumption (page 3 paragraph 9). In addition, both references (Simon and Moon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.
However, Simon in view of Moon may not explicitly teach every aspect of turn off one or more peripherals to the computing device. 
Chowdhury teaches turn off one or more peripherals to the computing device; (Chowdhury [0063]: the response received by UPAN-energy gateway [computing device] may include, without limitation, one or more of the following: (i) a power shutdown or turn-OFF command for some or all objects in UPAN 202)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to turn off one or more peripherals to the computing device as taught by Chowdhury, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings (Chowdhury [0007]). In addition, references (Simon in view of Moon and Chowdhury) teach features that are directed to analogous art and they are directed to the 

Regarding Claim 10, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises a serial connection. (Simon [0065] Fig. 2C: serial connection) [The motivation of claim 9 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Simon in view of Moon in further view of Chowdhury teaches wherein the wireless connection is via at least one of cellular, broadband, telecommunication, or Wi-Fi. (Simon [0035]: cellular connection; Moon page 5 paragraph 27) [The motivation of claim 9 is applicable to claim 11 and thereby incorporated]

Regarding Claim 13, Simon in view of Moon in further view of Chowdhury teaches wherein the receiving the indication of the premises event via the wired connection comprises receiving the indication of the premises event from a panel of the premises management system. (Simon [0003]: control panel; [0008]: known that in alarm systems, even those that use only passive sensors, some or all sensors communicate with a control panel via hardwired links; [0038] [0039]; Fig. 2A) [The motivation of claim 9 is applicable to claim 13 and thereby incorporated]

Regarding Claim 15, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises a serial connection. (Simon [0065] Fig. 2C: serial connection) [The motivation of claim 16 is applicable to claim 15 and thereby incorporated]

Claim 16, Simon teaches a computing device comprising: one or more processors; (Simon [0015]: microprocessor) and
memory storing instructions that, when executed by the one or more processors, cause the computing device to: (Simon [0074]-[0079]: memory)
[switch to a first mode associated with saving power and turn off one or more peripherals to the computing device]; (Simon [0061] [0062]: Takeover module also includes battery monitoring module; battery monitoring module 284 can intermittently disconnect wired alarm hardware from power connection to check battery under load)
receive, [in the first mode] and via a wired connection with a premises management system, an indication of a premises event, wherein the premises management system is located at a premises, (Simon [0015] [0029] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032]: When an insufficient battery is detected, the battery monitoring module can send a low battery indicator to the microprocessor)
switch, based on the indication of the premises event, [to a second mode, wherein the second mode is different than the first mode,] wherein the computing device is configured to communicate, [in the second mode,] with at least one of a gateway device located at the premises or a device located external to the premises; (Simon [0015] [0016] [0066]: the takeover module bridges the wired alarm sensors for monitoring by the wireless alarm controller; microprocessor is configured to receive wired sensor input from the wired alarm sensors over the external connections and convert the wired sensor input (including alarm conditions) into wireless sensor input data; [0071]) and send, [in the second mode] and via a wireless connection with at least one of the gateway device or the external device, data indicative of the premises event. (Simon [0016] [0019] [0030] [0066]: wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol; [0072])

Moon teaches switch to a first mode associated with saving power (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, page 7 paragraph 56: switching to a sleep mode)
receive, in the first mode and via a wired connection with a premises management system, an indication of a premises event, (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switch, based on the indication of the premises event, to a second mode, wherein the second mode is different than the first mode, wherein the computing device is configured to communicate, in the second mode, with at least one of a gateway device located at the premises or a device located external to the premises; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and
send, in the second mode and via a wireless connection with at least one of the gateway device or the external device, data indicative of the premises event. (Moon page 5 paragraphs 26-28; page 6 paragraphs 47: the radio frequency sensor terminal communicates via a wireless communication operation to the host device)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon 
However, Simon in view of Moon may not explicitly teach every aspect of turn off one or more peripherals to the computing device.
Chowdhury teaches turn off one or more peripherals to the computing device; (Chowdhury [0063]: the response received by UPAN-energy gateway [computing device] may include, without limitation, one or more of the following: (i) a power shutdown or turn-OFF command for some or all objects in UPAN 202)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to turn off one or more peripherals to the computing device as taught by Chowdhury, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings (Chowdhury [0007]). In addition, references (Simon in view of Moon and Chowdhury) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, power management in security systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Simon in view of Moon in further view of Chowdhury teaches wherein the instructions, when executed, further cause the computing device to: determine, in the second mode, that the data indicative of the premises event was sent to the at least one of the gateway device or the external device; and switch, based on determining that the data was sent to the at least one of the gateway device or the external device, to the first mode. (Simon [0060]-[0062]; Moon page 7 paragraphs 54-56: After the wireless sensor terminal communicates the sensor detection information to the main device and a time has elapsed in the absence of communication, the wireless sensor terminal is switched to the sleep mode) [The motivation of claim 16 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Simon in view of Moon in further view of Chowdhury teaches wherein the premises event is associated with an alarm triggered at the premises. (Simon [0029] [0037] [0046]: alarm triggered at premises; Moon page 5 paragraph 25: sensor can detect movement of an object, heat, temperature, pressure, etc.) [The motivation of claim 16 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Simon in view of Moon teach wherein the instructions, when executed, further cause the computing device to: determine a power state of the premises management system;
(Simon [0017] [0032]: detecting power; (Simon [0017] [0032]: detecting power; Moon page 7 paragraphs 54-55: determining power state) and
switch, based on determining the power state of the premises management system, to the first mode. (Moon page 3 paragraph 6; page 7 paragraphs 54-56: switching back to sleep mode) [The motivation of claim 16 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Simon in view of Moon in further view of Chowdhury teaches wherein the wired connection comprises at least one of a RS-232 connection or a RS-485 connection. (Moon page 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon in view of Moon in further view of Chowdhury in further view of Quigley (US 2003/0128114 A1; hereafter “Quigley”).

Regarding Claim 2, Simon in view of Moon in further view of Chowdhury teaches monitoring voltage (Simon [0055] [0057] [0061]; Chowdhury [0044] [0045]) However, Simon in view of Moon in further view of Chowdhury may not explicitly teach every aspect of wherein the computing device is configured to switch, based on a voltage of power supplied to the premises management system, to the first mode.
However, Quigley teaches wherein the computing device is configured to switch, based on a voltage of power supplied to the premises management system, to the first mode. (Quigley [0033] [0038]: entering into a low power mode based on voltage)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter to send events to switch to a low power mode based on voltage as disclosed by Quigley for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon in further view of Chowdhury, with a reasonable expectation of success, for power management purposes. In addition, references (Simon in view of Moon in further view of Chowdhury and Quigley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 4, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon in view of Moon in further view of Chowdhury in further view of Cohn et al. (US 2010/0280635 A1; hereafter “Cohn”).

Regarding Claim 4, Simon in view of Moon in further view of Chowdhury teaches detecting a loss of power and sending a low battery indicator to the microprocessor (Simon [0017] [0032] [0062]). However, Simon in view of Moon in further view of Chowdhury may not explicitly teach every aspect of wherein the computing device is further configured to: determine a loss of communication with the gateway device; and send, based on the loss of communication with the gateway device and to the external device, a communication indicative of the premises.
Cohn teaches wherein the computing device is further configured to: determine a loss of communication with the gateway device; (Cohn [0053]: detecting loss of communication) and send, based on the loss of communication with the gateway device and to the external device, a communication indicative of the premises. (Cohn [0053]: communication between an SMA controller and a server switches to the cellular channel when loss of communication is detected; the cellular communication module on the server handles all non-alarm and alarm events, and command traffic from an SMA controller)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter to send events to an external device when loss of communication is detected as disclosed by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon in further view of Chowdhury, with a reasonable expectation of success, for monitoring continuation purposes which would allow the premises to be properly secured and managed despite loss of communication. In addition, references (Simon in view of Moon in further view of Chowdhury and Cohn) teach features that are directed to analogous art and they are directed to the same field of 

Regarding Claim 12, Simon in view of Moon in further view of Chowdhury teaches detecting a loss of power and sending a low battery indicator to the microprocessor (Simon [0017] [0032] [0062]). However, Simon in view of Moon in further view of Chowdhury may not explicitly teach every aspect of wherein the method further comprises: determining that the data indicative of the premises event was not sent to the gateway device; and sending, at least based on the determination that the data indicative of the premises event was not sent to the gateway device, the data to the external device.
Cohn teaches wherein the method further comprises: determining that the data indicative of the premises event was not sent to the gateway device; (Cohn [0053]: detecting loss of communication) and sending, at least based on the determination that the data indicative of the premises event was not sent to the gateway device, the data to the external device. (Cohn [0039] SMA controller 120, for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190 to take appropriate action; [0053]: communication between an SMA controller and a server switches to the cellular channel)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter to send events to an external device when data is not sent is detected as disclosed by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon in further view of Chowdhury, with a reasonable expectation of success, for monitoring continuation purposes which would allow the premises to be properly secured and managed despite loss of communication or unsent data. In addition, references (Simon in view of Moon in further view of Chowdhury and Cohn) teach features that are directed to analogous art and they are directed to the 

Regarding Claim 14, Simon in view of Moon in further view of Chowdhury may not explicitly teach every aspect of wherein the method further comprises switching, by the computing device and based on data received from a home automation device located at the premises, to a third mode, wherein the third mode is different from the first mode and the second mode.
However, Cohn teaches wherein the method further comprises switching, by the computing device and based on data received from a home automation device located at the premises, to a third mode, wherein the third mode is different from the first mode and the second mode. (Cohn [0096] [0097]: SMA controller [computing device] switching to a discovery mode)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter to switch to a third mode as disclosed by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon in further view of Chowdhury, with a reasonable expectation of success, for installation purposes. In addition, references (Simon in view of Moon in further view of Chowdhury and Cohn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Garton et al.
US 5,134,644 A – Related to using RS-232 communication [column 9 lines 52-54]



Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        February 12, 2021